Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 29 September 2018 claiming benefit to Provisional Application 62/739,189.

Objections
The drawings and specification are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "306" in Fig. 3 in the Disclosure on p. ¶ 0034-35 and "406" in the Disclosure on p. ¶ 0033 have both been used to designate the biopsy sample. The specification must be amended to reference the biopsy sample as reference character 306, or corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation "the patient having lung cancer".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the metes and bounds of claim 6 is unclear as claim 2, on which claim 6 depends, recites “the patient is resistant or sensitive to a platinum drug treatment for ovarian cancer”. Examiner will interpret claim 6 to be consistent with claim 2 wherein the patient has ovarian cancer. 
Claim 17 recites a first range of first feature vectors and a second range of second feature vectors without further defining the metes of bounds of what is included in the ranges of feature vectors. Claim 1, on which claim 17 depends, does not include feature vectors. The Specification in ¶ 0038 clarifies that the patient molecular input data can be characterized as a feature vector which may or may not include numerical representations of the molecular data contained within the data set. Without further limiting the claim language to a numerical feature vector, the metes and bounds of what is included in the first and second ranges is indefinite. Furthermore, the claim language is unclear if the range is represented of the vector in its entirety or just the numerical value for the t-cell and lymphocytic cells within the vector. Therefore, Examiner will interpret the first and second range of the first and second feature vectors respectively to be any system with a set of inputs that may necessarily be listed as a vector set per patient. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 7-13, and 18-20 rejected under 35 U.S.C. 102(a)(1) as being precluded by Barnes et al. (US Patent App No 2017/0270666)[hereinafter Barnes]. 
Claim 1 is rejected because Barnes teaches on all elements of the claim:
a computer-implemented method of performing a clinical prediction, comprising is taught in the Summary in ¶ 0009-10 (teaching on an image analysis system and computer implemented method for early stage cancer prognosis);
receiving first molecular data of a patient is taught in the Detailed Description in ¶ 0064, ¶ 0083, and ¶ 0037 (teaching on receiving biomarker data (treated as synonymous to molecular data) from a new patient);
the first molecular data including at least gene expressions of the patient is taught in the Detailed Description in ¶ 0083, ¶ 0086, and ¶ 0037  (teaching on the biomarker input data from the new patient including gene expression markers (here - HER2 and Ki67));
receiving first biopsy image data of the patient is taught in the Detailed Description in ¶ 0064, ¶ 0089, ¶ 0037, and ¶ 0106-107 (teaching on receiving biopsy image data from the new patient);
processing, using a machine learning model, the first molecular data and the first biopsy image data to perform a clinical prediction of the patient's response to a treatment is taught in the Detailed Description in ¶ 0040, ¶ 0073, ¶ 0076, and in the Figures at fig. 4 (teaching on processing the biomarker and image input data for the new patient using a supervised trained machine learning clinical prognostic model);
wherein the machine learning model is generated or updated based on second molecular data including at least gene expressions and second biopsy image data of a plurality of patients; and is taught in the Detailed Description in ¶ 0049-53, ¶ 0058, and in the Figures at fig. 3  (teaching on training the clinical prognostic model using historical patients' biomarker and image data); -AND-
generating an output of the clinical prediction is taught in the Detailed Description in ¶ 0040 (teaching on applying the new patient data to the prognostic model to generate a recurrence prediction).
As per claim 7, Barnes discloses all of the limitations of claim 1. Barnes also discloses the following:
the method of claim 1, wherein the first and second molecular data comprise at least one of: one or more RNA-seq (ribonucleic acid (RNA)-sequencing) data, one or more microRNA-seq (miRNA sequencing) data, protein expression data, gene mutation data, deoxyribonucleic acid (DNA) methylation data, or copy number variation (CNV) data, or presence or absence of an antibody molecule in a patient is taught in the Detailed Description in ¶ 0083, ¶ 0086, and ¶ 0037  (teaching on the biomarker input data from the new patient including gene expression markers (here - HER2 and Ki67) wherein HER2-positive is considered gene mutation data).
As per claim 8, Barnes discloses all of the limitations of claim 1. Barnes also discloses the following:
the method of claim 1, wherein first and second biopsy image data comprise biopsy image data of a primary tumor is taught in the Summary in ¶ 0012 (teaching on receiving biopsy image data from the new patient wherein the tissue sample is of the primary tumor site (here - breast, prostrate, or colon sites are provided)).
As per claim 9, Barnes discloses all of the limitations of claim 8. Barnes also discloses the following:
the method of claim 8, wherein the first and second biopsy image data of primary tumor hematoxylin- and eosin-stained (H&E) histopathology data is taught in the Detailed 
As per claim 10, Barnes discloses all of the limitations of claim 9. Barnes also discloses the following:
the method of claim 9, wherein the trained machine learning model is a first machine learning model; and is taught in the Detailed Description in ¶ 0040, ¶ 0073, ¶ 0076, and in the Figures at fig. 4 (teaching on processing the biomarker and image input data for the new patient using a supervised trained machine learning clinical prognostic model); -AND-
wherein the first and second biopsy image data comprises feature data extracted from the H&E histopathology data using a second machine learning model is taught in the Detailed Description in ¶ 0044, ¶ 0065, ¶ 0053-54, ¶ 0073, and ¶ 0076 (teaching on generating, via supervised learning models, distinct classifiers for each training slides, including the Hematoxylin and Eosin (H&E) slide, wherein the trained classifier can be selected based at least in part on how best to handle training data variability, for example, in tissue type, staining protocol, and other features of interest, for slide interpretation).
As per claim 11, Barnes discloses all of the limitations of claim 10. Barnes also discloses the following:
the method of claim 10, wherein the second machine learning model comprises: a first stage model to generate first intermediate outputs representing identification of at least one of a shape or a boundary from pixel data of the first and second biopsy image data is taught in the Detailed Description in ¶ 0044, ¶ 0073, ¶ 0076, and ¶ 0094 (teaching on the trained classifier being a multi-stage binary classifier that first identifies a tumor boundary);
a second stage model to perform a recognition operation on the first intermediate outputs to generate second intermediate outputs is taught in the Detailed Description in ¶ 0044, ¶ 0073, ¶ 0076, and ¶ 0094 (teaching on the classifier identifying, within the tumor boundary 
the recognition operation comprising at least one of: a tissue segmentation operation to identify a tissue, a cell extraction operation to identify a cell, or a cell component extraction operation to identify a cell component; and is taught in the Detailed Description in ¶ 0044, ¶ 0073, ¶ 0076, and ¶ 0094 (teaching on the positive and negative nuclei intermediate outputs including the recognition of cell types/identities (here negative nuclei, lymphocytes, and stroma); -AND-
a third stage model to compute feature data based on the second intermediate outputs, the feature data comprising at least one of: a tissue identified by the tissue segmentation operation, a count of a cell extracted by the cell extraction operation, a density of the cell extracted by the cell extraction operation is taught in the Detailed Description in ¶ 0044, ¶ 0073, ¶ 0076, and ¶ 0095 (teaching on, once the cell types/identities have been accounted for, staining and counting the cells according to types to generate a concentration/cell type count to calculate a final score).
As per claim 12, Barnes discloses all of the limitations of claim 11. Barnes also discloses the following:
the method of claim 11, wherein parameters of the second stage model and third stage model are trained based on labelled biopsy image data having annotation of the cell and the tissue is taught in the Detailed Description in ¶ 0044, ¶ 0073, ¶ 0076, and ¶ 0097 (teaching on the classifier system being a supervised (i.e. labeled) learning system wherein the training data includes labeled digitized tissue data for cell type and tissue composition).
As per claim 13, Barnes discloses all of the limitations of claim 12. Barnes also discloses the following:
the method of claim 12, wherein parameters of the first stage model are obtained from a transfer learning process is taught in the Detailed Description in ¶ 0044 (teaching on 
Claim 18 is rejected because Barnes teaches on all elements of the claim:
a non-transitory computer readable medium storing instructions that, when executed by a hardware processor, causes the hardware processor to is taught in the Summary in ¶ 0009-10 and in the Detailed Description in ¶ 0041 (teaching on an image analysis system and computer implemented method for early stage cancer prognosis with a computer, processor, and program code);
receive first molecular data of a patient is taught in the Detailed Description in ¶ 0064, ¶ 0083, and ¶ 0037 (teaching on receiving biomarker data (treated as synonymous to molecular data) from a new patient);
the first molecular data including at least gene expressions of the patient is taught in the Detailed Description in ¶ 0083, ¶ 0086, and ¶ 0037  (teaching on the biomarker input data from the new patient including gene expression markers (here - HER2 and Ki67));
receive first biopsy image data of the patient is taught in the Detailed Description in ¶ 0064, ¶ 0089, ¶ 0037, and ¶ 0106-107 (teaching on receiving biopsy image data from the new patient);
process, using a machine learning model, the first molecular data and the first biopsy image data to perform a clinical prediction of the patient's response to a treatment is taught in the Detailed Description in ¶ 0040, ¶ 0073, ¶ 0076, and in the Figures at fig. 4 (teaching on processing the biomarker and image input data for the new patient using a supervised trained machine learning clinical prognostic model);
wherein the machine learning model is generated or updated based on second molecular data including at least gene expressions and second biopsy image data of a plurality of patients; and is taught in the Detailed Description in ¶ 0049-53, ¶ 0058, and in the Figures at fig. 3  (teaching on training the clinical prognostic model using historical patients' biomarker and image data); -AND-
generate an output of the clinical prediction is taught in the Detailed Description in ¶ 0040 (teaching on applying the new patient data to the prognostic model to generate a recurrence prediction).
As per claim 19, Barnes discloses all of the limitations of claim 18. Barnes also discloses the following:
the non-transitory computer readable medium of claim 18, wherein the clinical prediction comprises at least one of: predicting a risk of the patient having the disease, or predicting a survival rate of the patient in response to receiving the treatment is taught in the Detailed Description in ¶ 0040 (teaching on applying the new patient data to the prognostic model to generate a survival probability and/or prognosis for the patient).
Claim 20 is rejected because Barnes teaches on all elements of the claim:
a system comprising is taught in the Summary in ¶ 0009-10 (teaching on an image analysis system and computer implemented method for early stage cancer prognosis);
a memory that stores a set of instructions; and a hardware processor configured to execute the set of instructions to is taught in the Summary in ¶ 0009-10 and in the Detailed Description in ¶ 0041 (teaching on a computer, processor, memory, and program code);
receive first molecular data of a patient is taught in the Detailed Description in ¶ 0064, ¶ 0083, and ¶ 0037 (teaching on receiving biomarker data (treated as synonymous to molecular data) from a new patient);
the first molecular data including at least gene expressions of the patient is taught in the Detailed Description in ¶ 0083, ¶ 0086, and ¶ 0037  (teaching on the biomarker input data from the new patient including gene expression markers (here - HER2 and Ki67));
receive first biopsy image data of the patient is taught in the Detailed Description in ¶ 0064, ¶ 0089, ¶ 0037, and ¶ 0106-107 (teaching on receiving biopsy image data from the new patient);
process, using a machine learning model, the first molecular data and the first biopsy image data to perform a clinical prediction of the patient's response to a treatment is taught in the Detailed Description in ¶ 0040, ¶ 0073, ¶ 0076, and in the Figures at fig. 4 (teaching on processing the biomarker and image input data for the new patient using a supervised trained machine learning clinical prognostic model);
wherein the machine learning model is generated or updated based on second molecular data including at least gene expressions and second biopsy image data of a plurality of patients; and is taught in the Detailed Description in ¶ 0049-53, ¶ 0058, and in the Figures at fig. 3  (teaching on training the clinical prognostic model using historical patients' biomarker and image data); -AND-
generate an output of the clinical prediction is taught in the Detailed Description in ¶ 0040 (teaching on applying the new patient data to the prognostic model to generate a recurrence prediction).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent App No 2017/027066)[hereinafter Barnes] in view of Potti et al. (US Patent Application No. 2009/0105167)[hereinafter Potti]. 
As per claim 2, Barnes discloses all of the limitations of claim 1. Barnes fails to teach the following; Potti, however, does disclose:
the method of claim 1, wherein the clinical prediction comprises predicting whether the patient is resistant or sensitive to a platinum drug treatment for ovarian cancer is taught in the Summary in ¶ 0006, in the Detailed Description in ¶ 0062, and ¶ 0064-65 (teaching on utilizing past patient training data to model platinum drug resistant ovarian cancer in a new patient).
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes with the disease and treatment specific prognosis determination of Potti with the motivation of “allow[ing] one to select the therapy that is most likely to be effective for the individual patient” (Potti in the Field of Invention in ¶ 0002). 
As per claim 3, the combination of Barnes and Potti discloses all of the limitations of claim 2. Barnes fails to teach the following; Potti, however, does disclose:
the method of claim 2, wherein the patient is resistant to the platinum drug treatment for the ovarian cancer if the ovarian cancer recurs or progresses during a pre-determined period; and is taught in the Detailed Description in ¶ 0064-65 and ¶ 0053-57 (teaching on the new patient is predicted to be a non-responder to platinum-based therapy when there is an incomplete response including disease progression during the 8 weeks from initiation of therapy); -AND-
wherein the patient is sensitive to the platinum drug treatment for the ovarian cancer if no recurrence or progression of the ovarian cancer occurs during the pre-determined period is taught in the Detailed Description in ¶ 0064-65 and ¶ 0053-58 (teaching on the new patient is predicted to be a responder to platinum-based therapy when there is a complete response including no disease progression or a partial responder wherein a certain reduction is measured within a predetermined 4 week time);
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes with the disease and treatment specific prognosis determination using patient training data of Potti with the motivation of developing “a strategy to match patients with drugs to which they are most likely to be sensitive and/or identify appropriate drug combinations for individual patient/patient groups is critical” (Potti in the Background in ¶ 0004). 
As per claim 4, the combination of Barnes and Potti discloses all of the limitations of claim 3. Barnes fails to teach the following; Potti, however, does disclose:
the method of claim 3, wherein the output of the clinical prediction comprises a percentage value indicating a likelihood that the patient is sensitive to the platinum drug treatment for ovarian cancer; and is taught in the Detailed Description in ¶ 0064-65, ¶ 0053-59, in the Summary in ¶ 0018, and in the Claims at claim 14 (teaching on determining an efficacy estimate via a statistical predictive probability for a platinum drug treatment for ovarian cancer);
wherein the method further comprises: comparing the percentage value against a threshold is taught in the Detailed Description in ¶ 0064-65, ¶ 0053-59, in the Summary in ¶ 0018, and in the Claims at claim 14 (teaching on comparing the efficacy estimate to a predetermined threshold); -AND-
responsive to determining that the percentage value exceeds the threshold, outputting an indication that the patient is likely to be sensitive to the platinum drug treatment to a health care provider to facilitate the health care provider administering the platinum drug treatment to the patient is taught in the Detailed Description in ¶ 0064-65, ¶ 0053-59, in the Summary in ¶ 0018, and in the Claims at claims 8 and 14 (teaching on providing the therapeutic agent if the efficacy estimate exceeds the predetermined threshold).
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes with the disease and treatment specific efficacy prognosis determination using patient training data of Potti with the motivation of developing “a strategy to match patients with drugs to which they are most likely to be sensitive and/or identify appropriate drug combinations for individual patient/patient groups is critical” (Potti in the Background in ¶ 0004) in order to “select those patients most likely to respond to the commonly used chemotherapeutic drugs” (Potti in the Background in ¶ 0004). 
As per claim 5, the combination of Barnes and Potti discloses all of the limitations of claim 4. Barnes fails to teach the following; Potti, however, does disclose:
the method of claim 4, wherein the method further comprises: responsive to determining that the percentage value exceeds the threshold, administering the platinum drug treatment to the patient is taught in the Detailed Description in ¶ 0064-65, ¶ 0053-59, in the Summary in ¶ 0018, and in the Claims at claims 8 and 14 (teaching on administering the therapeutic agent if the efficacy estimate exceeds the predetermined threshold).
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes with the disease and treatment specific efficacy prognosis determination and treatment delivery of Potti with the motivation of “select[ing] those patients most likely to respond to the commonly used 
As per claim 6, the combination of Barnes and Potti discloses all of the limitations of claim 2. Barnes fails to teach the following; Potti, however, does disclose:
the method of claim 2, wherein the clinical prediction comprises predicting a first survival rate of the patient having lung cancer in response to an immunotherapy treatment and is taught in the Detailed Description in ¶ 0083, ¶ 0069, and ¶ 0091 (teaching on calculating a disease-free survival measure for the new patient in response to an immunotherapy treatment (here the immunotherapy is rituximab, aldesleukin, etc. for either lung or ovarian primary tumors)); -AND-
a second survival rate of the patient in response to a chemotherapy treatment is taught in the Detailed Description in ¶ 0147-148 and ¶ 0069 (teaching on calculating a disease-free survival measure for the new patient in response to chemotherapy treatment (here the chemotherapy is specifically 5-fluorouracil, adriamycin and cyclophosphamide (FAC) for either lung or ovarian primary tumors)).
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes with the disease and treatment specific efficacy prognosis determination using patient training data of Potti with the motivation of developing “a strategy to match patients with drugs to which they are most likely to be sensitive and/or identify appropriate drug combinations for individual patient/patient groups is critical” (Potti in the Background in ¶ 0004) in order to “select those patients most likely to respond to the commonly used chemotherapeutic drugs” (Potti in the Background in ¶ 0004). 
s 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent App No 2017/027066)[hereinafter Barnes] in view of Axtell et al. (US Patent Application No. 2018/0275145)[hereinafter Axtell]. 
As per claim 14, Barnes discloses all of the limitations of claim 1. Barnes fails to teach the following; Axtell, however, does disclose:
the method of claim 1, wherein the machine learning model comprises a neural network model; and wherein the neural network model is trained using the second molecular data and the second biopsy image data of the plurality of patients is taught in the Detailed Description in ¶ 0136 and in the Summary in ¶ 0022-23 (teaching on a model generated via a neural network (treated as synonymous to a machine learning model comprising a neural network model) trained on historic patient molecular and biopsy image data);
the second molecular data and the second biopsy image data being labelled based on the responses of the plurality of patients to a treatment is taught in the Detailed Description in ¶ 0121 and ¶ 0125 (teaching on utilizing labeled training data to assess responder v non-responder status); -AND-
wherein the trained neural network model computes a score based on the first molecular data and the first biopsy image data; and wherein the clinical prediction is based on the score is taught in the Detailed Description in ¶ 0125-127, ¶ 0093-108, and ¶ 0199-200 (teaching on generating a EDSS score that represents a clinical prognosis prediction via a relapse rate of responders v non-responders).
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes with the neural network trained on labeled training data of Axtell because a neural network “can be applied to several classification problems. For example, methods can be developed from the following 
As per claim 17, Barnes discloses all of the limitations of claim 1. Barnes fails to teach the following; Axtell, however, does disclose:
the method of claim 1, wherein the machine learning model comprises: a first range of first feature vectors generated from the second molecular data comprising gene expressions of T cell markers is taught in the Detailed Description in ¶ 0136, ¶ 0068-69, and ¶ 0126 (teaching on the machine learning model utilizing T cell presence in the training patient input biomarker data which may necessarily be characterized as value within an input "vector");
a second range of second feature vectors generated from the second biopsy image data comprising feature vectors of lymphocytic cells; and is taught in the Detailed Description in ¶ 0136, ¶ 0068-69, and ¶ 0126 (teaching on the machine learning model utilizing lymphocytic cell presence in the training patient input biomarker data which may necessarily be characterized as value within an input "vector");
at least one of a survival rate or a hazard ratio generated from responses of a subset of the plurality of patients having the first feature vectors falling within the first range and the second feature vectors falling within the second range is taught in the Detailed Description in ¶ 0132-133, ¶ 0136, ¶ 0068-69, and ¶ 0126 (teaching on the training patient input biomarker data, including the T-cell presence and lymphocytic cell presence, utilized in non-supervised hierarchical clustering to reveal relationships among profiles wherein the clusters must meet similarity thresholds via a clustering metric for predicting responder (treated as survival) statistics); -AND-
wherein the method further comprises, determining, based on the machine learning model, the at least one of the survival rate or the hazard ratio of the patient based on the first feature vector generated from the first molecular data falling within the first range and the second feature vector generated from the first biopsy image data falling within the second range; and wherein the clinical prediction is based on the at least one of the survival rate or the hazard ratio is taught in the Detailed Description in ¶ 0132-133, ¶ 0136, ¶ 0068-69, ¶ 0125-126, and in the claims in claims 1-2 (teaching on utilizing the trained model to determine predicting responder (treated as survival) statistics for the new patient based on the new patient's input data which may necessarily be characterized as value within an input "vector").
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes with the molecular data including t-cell and lymphocytic cells of Axtell because “once the marker levels and pattern for a particular sample are identified, the individual from which the particular sample was derived from is classified in a subject group, and the classification is used in selecting the most appropriate therapy for an individual”(Axtell in the Detailed Description in ¶ 0077).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US Patent App No 2017/027066)[hereinafter Barnes] in view of Axtell et al. (US Patent Application No. 2018/0275145)[hereinafter Axtell] in further view of Potti et al. (US Patent Application No. 2009/0105167)[hereinafter Potti]. 
As per claim 15, the combination of Barnes and Axtell discloses all of the limitations of claim 14. Barnes and Axtell fail to teach the following; Potti, however, does disclose:
the method of claim 14, wherein the plurality of patients comprise: a first group of ovarian cancer patients who are sensitive to the platinum drug treatment, and  is taught in the 
a second group of ovarian cancer patients who are resistant to the platinum drug treatment is taught in the Detailed Description in ¶ 0064-65, ¶ 0053-57, and in the Summary in ¶ 0031 (teaching on training patient group of non-responders (treated as synonymous to resistant) to platinum-based therapy when there is an incomplete response including disease progression during the 8 weeks from initiation of therapy);
wherein the second molecular data comprise sensitive-labelled molecular data associated with a sensitive label and obtained from at least some of the first group of ovarian cancer patients, and is taught in the Detailed Description in ¶ 0064-65, ¶ 0053-58, and in the Summary in ¶ 0031-33 (teaching on training patient group of responders (treated as synonymous to sensitive) to platinum-based therapy wherein the responder status is associated with oncogenic pathway deregulation molecular data);
resistant-labelled molecular data associated with a resistant label and obtained from at least some of the second group of ovarian cancer patients; and is taught in the Detailed Description in ¶ 0064-65, ¶ 0053-57, and in the Summary in ¶ 0031-33 (teaching on training patient group of non-responders (treated as synonymous to resistant) to platinum-based therapy wherein the non-responder status is associated with oncogenic pathway deregulation molecular data);
wherein the second biopsy image data comprise sensitive-labelled biopsy image data associated with the sensitive label and obtained from at least some of the first group of ovarian cancer patients, and is taught in the Detailed Description in ¶ 0064-65, ¶ 0067, ¶ 0053-58, and in the Summary in ¶ 0031-33 (teaching on training patient group of responders (treated as synonymous to sensitive) to platinum-based therapy wherein the responder status is associated with an input biopsy sample image); -AND-
resistant-labelled biopsy image data associated with the resistant label and obtained from at least some of the second group of ovarian cancer patients is taught in the Detailed Description in ¶ 0064-65, ¶ 0067, ¶ 0053-57, and in the Summary in ¶ 0031-33 (teaching on training patient group of non-responders (treated as synonymous to resistant) to platinum-based therapy wherein the non-responder status is associated with an input biopsy sample image).
One having ordinary skill in the art at the time the invention was file would combine the trained machine learning system for determining patient prognosis based on molecular and biopsy image data of Barnes and Axtell with the disease and treatment specific efficacy prognosis determination using patient training data of Potti with the motivation of developing “a strategy to match patients with drugs to which they are most likely to be sensitive and/or identify appropriate drug combinations for individual patient/patient groups is critical” (Potti in the Background in ¶ 0004) in order to “select those patients most likely to respond to the commonly used chemotherapeutic drugs” (Potti in the Background in ¶ 0004). 
As per claim 16, the combination of Barnes, Axtell, and Potti discloses all of the limitations of claim 14. Barnes also discloses:
the method of claim 15, further comprising: extracting, from the sensitive-labelled molecular data and the sensitive-labelled biopsy image data, a subset of sensitive-labelled molecular data and a subset of sensitive-labelled biopsy image data obtained from a common subset of the first group of ovarian cancer patients, extracting, from the resistive-labelled molecular data and the resistive-labelled biopsy image data, a subset of resistive-labelled molecular data and a subset of resistive-labelled biopsy image data obtained from a common subset of the second group of ovarian cancer patients; and training the machine learning model based on training data comprising the subset of sensitive-labelled molecular data, the subset of sensitive-labelled biopsy image data, the subset of resistive-labelled molecular data, and the subset of resistive-labelled biopsy image data is taught in the Detailed Description in ¶ 0049-53, ¶ 0058, and in the Figures at fig. 3  (teaching on training the clinical prognostic model using historical patients' biomarker and image data wherein Potti teaches on the training data including labeled subsets of responders and non-responders molecular and biopsy sample image data of claim 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kuznetsov et al. (US Patent App No. 2015/0267259) teaching on method for the prognosis of overall survival or prediction of therapeutic outcome for a patient suffering from epithelial ovarian cancer (EOC) utilizing a training set in the Summary in ¶ 0007, in the Detailed Description in ¶ 0063, and ¶ 0100-0124; 
Khosravi et al., Deep Convolutional Neural Networks Enable Discrimination of Heterogeneous Digital Pathology Images, 27 EBioMedicine 317-328 (Jan 2018) teaching on deep learning utilizing convoluted neural networks on immunohistochemistry (IHC) and hematoxylin & esoin (H&E) stained images in the 1. Introduction on p. 318; -AND-
Rubenstein et al. (US Patent App No 2018/0226153) teaching on a machine learning predictive model is determined for predicting treatment-regimen-related outcomes in cancers including ovarian and lung cancer in the Summary in ¶ 0007 and the Detailed Description in ¶ 0025.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626
	
/EVANGELINE BARR/
Primary Examiner, Art Unit 3626